DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16, 17, 19, 21, & 27-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “drawer has an open end that is open in a third direction crossing the first direction and the second direction, wherein the drawer comprises a process guide extending in the mounting direction for guiding attachment and detachment of the process cartridge relative to the drawer, the process guide having one end and another end in the mounting direction, one end being closer to the open end than the another end is to the open end in the third direction, and a toner guide for guiding attachment and detachment of the toner cartridge relative to the drawer, the toner guide extending in a fourth direction crossing the mounting direction, the toner guide having one end and another end in the fourth direction, the one end of the toner guide being positioned closer to the open end than the another end of the toner guide is to the open end in the third direction, and Wherein the one end of the toner guide is positioned closer to the open end than the one end of the process guide is to the open end in the third direction” in combination with the remaining claimed elements as set forth in claim 1.

With regards to claim 17
The prior art does not disclose or suggest the claimed “second part of the first drawer side plate and the second part of the second drawer side plate define therebetween a distance in the second direction greater than a distance in the second direction defined between the first part of the first drawer side plate and the first part of the second drawer side plate” in combination with the remaining claimed elements as set forth in claim 17.
With regards to claims 19 & 21 are allowable based upon their dependency thereof claim 17.
With regards to claim 27
The prior art does not disclose or suggest the claimed “process cartridge is mounted on the drawer and the toner cartridge is attached to the process cartridge, and wherein the sealing member is positioned between the opening of the developing casing and the toner discharge opening of the toner cartridge to provide sealing therebetween, and the developing device is pivotable relative to the toner cartridge” in combination with the remaining claimed elements as set forth in claim 27.
With regards to claims 28-31 are allowable based upon their dependency thereof claim 27.



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kamimura et al. PG. Pub. No.: US 2011/0217068 A1 discloses a casing, photosensitive bodies, developing devices, developer accommodating devices, and a retaining member. The developer accommodating devices includes a first developer accommodating device that is individually replaceable and separable from the corresponding developing device and a second developer accommodating device that is replaceable together with the corresponding developing device. The retaining member retains the photosensitive bodies arranged in an arrangement direction, the developing devices, and the developer accommodating devices at fixed positions within the casing. The retaining member is capable of being pulled out from the casing and is movable between a housed position and a withdrawn position. One of the developer accommodating devices located at a most downstream side in the arrangement direction is the first developer accommodating device, and each of the developer accommodating devices other than the one of the developer accommodating devices is the second developer accommodating device, however is silent on drawer has an open end that is open in a third direction crossing the first direction and the second direction, wherein the drawer comprises a process guide extending in the mounting direction for guiding attachment and detachment of the process cartridge relative to the drawer, the process guide having one end and another end in the mounting direction, one end being closer to the open end than the another end is to the open end in the third direction, and a toner guide for guiding attachment and detachment of the toner cartridge relative to the drawer, the toner guide extending in a fourth direction crossing the mounting direction, the toner guide having one end and another end in the fourth direction, the one end of the toner guide being positioned closer to the open end than the another end of the toner guide is to the open end in the third direction, and Wherein the one end of the toner guide is positioned closer to the open end than the one end of the process guide is to the open end in the third direction or second part of the first drawer side plate and the second part of the second drawer side plate define therebetween a distance in the second direction greater than a distance in the second direction defined between the first part of the first drawer side plate and the first part of the second drawer side plate or process cartridge is mounted on the drawer and the toner cartridge is attached to the process cartridge, and wherein the sealing member is positioned between the opening of the developing casing and the toner discharge opening of the toner cartridge to provide sealing therebetween, and the developing device is pivotable relative to the toner cartridge.
Takahashi et al. PG. Pub. No.: US 2017/0285571 A1 discloses a position of a developing unit with respect to a photoreceptor unit, the developing unit being mounted in an image forming apparatus, is switched to a contact position from a separation position with a switching unit, the developing unit at the contact position is brought to a state forming a predetermined space with the guide unit through which an airflow generated by a fan and that flows in a longitudinal direction of the guide unit flows, and when the position of the developing unit with respect to the photoreceptor unit, the developing unit being mounted in the image forming apparatus, is switched to the separation position from the contact position with the switching unit, the developing unit , however is silent on drawer has an open end that is open in a third direction crossing the first direction and the second direction, wherein the drawer comprises a process guide extending in the mounting direction for guiding attachment and detachment of the process cartridge relative to the drawer, the process guide having one end and another end in the mounting direction, one end being closer to the open end than the another end is to the open end in the third direction, and a toner guide for guiding attachment and detachment of the toner cartridge relative to the drawer, the toner guide extending in a fourth direction crossing the mounting direction, the toner guide having one end and another end in the fourth direction, the one end of the toner guide being positioned closer to the open end than the another end of the toner guide is to the open end in the third direction, and Wherein the one end of the toner guide is positioned closer to the open end than the one end of the process guide is to the open end in the third direction or second part of the first drawer side plate and the second part of the second drawer side plate define therebetween a distance in the second direction greater than a distance in the second direction defined between the first part of the first drawer side plate and the first part of the second drawer side plate or process cartridge is mounted on the drawer and the toner cartridge is attached to the process cartridge, and wherein the sealing member is positioned between the opening of the developing casing and the toner discharge opening of the toner cartridge to provide sealing therebetween, and the developing device is pivotable relative to the toner cartridge.

Nosho et al. US PATENT No.: US 10,606,210 B2 discloses there are demands for stable connections of contact points between a process cartridge, including a development device, and an image forming device. A development contact point, a first contact point, and a second contact point are disposed in this order on the inside in a perpendicular direction with respect to an insertion direction in which a development device is inserted into an image forming apparatus, however is silent on drawer has an open end that is open in a third direction crossing the first direction and the second direction, wherein the drawer comprises a process guide extending in the mounting direction for guiding attachment and detachment of the process cartridge relative to the drawer, the process guide having one end and another end in the mounting direction, one end being closer to the open end than the another end is to the open end in the third direction, and a toner guide for guiding attachment and detachment of the toner cartridge relative to the drawer, the toner guide extending in a fourth direction crossing the mounting direction, the toner guide having one end and another end in the fourth direction, the one end of the toner guide being positioned closer to the open end than the another end of the toner guide is to the open end in the third direction, and Wherein the one end of the toner guide is positioned closer to the open end than the one end of the process guide is to the open end in the third direction or second part of the first drawer side plate and the second part of the second drawer side plate define therebetween a distance in the second direction greater than a distance in the second direction defined between the first part of the first drawer side plate and the first part of the second drawer side plate or process cartridge is mounted on the drawer and the toner cartridge is attached to the process cartridge, and wherein the sealing member is positioned between the opening of the developing casing and the toner discharge opening of the toner cartridge to provide sealing therebetween, and the developing device is pivotable relative to the toner cartridge.

Sato et al. PG. Pub. NO.: US 2018/0095404 A1 discloses an image forming apparatus including a housing, a cover, a process cartridge, an LED array, and a link member. The housing has an opening. The cover is pivotally movable about an axis between an open position at which the cover opens the opening and a closed position at which the cover closes the opening, the axis extending in a first direction. The process cartridge is attachable to and detachable from the housing through the opening in an open state where the cover is at the open position. The process cartridge includes a photosensitive drum and a developing unit configured to supply toner to the photosensitive drum. The LED array is provided at the cover and configured to expose the photosensitive drum to light. The link member is connected to the cover and the developing unit in an attached state where the process cartridge is attached to the housing. The link member is movable in a second direction perpendicular to the first direction in interlocking relation to movement of the cover. The link member is configured to: move the developing unit away from the axis in the second direction during movement of the cover from the closed position to the open position; and move the developing unit toward the axis in the second direction during movement of the cover from the open position to the closed position, however is silent on drawer has an open end that is open in a third direction crossing the first direction and the second direction, wherein the drawer comprises a process guide extending in the mounting direction for guiding attachment and detachment of the process cartridge relative to the drawer, the process guide having one end and another end in the mounting direction, one end being closer to the open end than the another end is to the open end in the third direction, and a toner guide for guiding attachment and detachment of the toner cartridge relative to the drawer, the toner guide extending in a fourth direction crossing the mounting direction, the toner guide having one end and another end in the fourth direction, the one end of the toner guide being positioned closer to the open end than the another end of the toner guide is to the open end in the third direction, and Wherein the one end of the toner guide is positioned closer to the open end than the one end of the process guide is to the open end in the third direction or second part of the first drawer side plate and the second part of the second drawer side plate define therebetween a distance in the second direction greater than a distance in the second direction defined between the first part of the first drawer side plate and the first part of the second drawer side plate or process cartridge is mounted on the drawer and the toner cartridge is attached to the process cartridge, and wherein the sealing member is positioned between the opening of the developing casing and the toner discharge opening of the toner cartridge to provide sealing therebetween, and the developing device is pivotable relative to the toner cartridge.

Igarashi et al. PG. Pub. No.: US 2006/0067734 A1 discloses a casing; an image forming unit removable from the casing in a first direction; and plural developer cartridges. The cartridges may be attached and detached with respect to the image forming unit in a second direction that is inclined toward the first direction. Other image , however is silent on drawer has an open end that is open in a third direction crossing the first direction and the second direction, wherein the drawer comprises a process guide extending in the mounting direction for guiding attachment and detachment of the process cartridge relative to the drawer, the process guide having one end and another end in the mounting direction, one end being closer to the open end than the another end is to the open end in the third direction, and a toner guide for guiding attachment and detachment of the toner cartridge relative to the drawer, the toner guide extending in a fourth direction crossing the mounting direction, the toner guide having one end and another end in the fourth direction, the one end of the toner guide being positioned closer to the open end than the another end of the toner guide is to the open end in the third direction, and Wherein the one end of the toner guide is positioned closer to the open end than the one end of the process guide is to the open end in the third direction or second part of the first drawer side plate and the second part of the second drawer side plate define therebetween a distance in the second direction greater than a distance in the second direction defined between the first part of the first drawer side plate and the first part of the second drawer side plate or process cartridge is mounted on the drawer and the toner cartridge is attached to the process cartridge, and wherein the sealing member is positioned between the opening of the developing casing and the toner discharge opening of the toner cartridge to provide sealing therebetween, and the developing device is pivotable relative to the toner cartridge.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852